FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO. 8 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 4th day of June,
2015, the cause upon appeal to revise or reverse your judgment between

TOTAL COMMITMENT LLC, TOTAL                                                   Appellants,
COMMITMENT CONSTRUCTION,
LLC AND TOTAL COMMITMENT IN
MINISTRIES,
                                            v.
MJJS CORPORATION                                                                Appellee.
CAUSE NO. 13-12-00692-CV                                        (Tr.Ct.No. CL-11-3519-H)

was determined; and therein our said Court made its order in these words:

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on
appeal, concludes the appeal should be dismissed. The Court orders the appeal
DISMISSED in accordance with its opinion. Each party shall bear their own costs
relating to this appeal.

      We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 21st day of July, 2015.




                                                 Cecile Foy Gsanger, CLERK